UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7473



FREDERICK LAMONT HAZEL,

                                           Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,    Virginia
Department of Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-682)


Submitted:   February 19, 2004             Decided:   March 9, 2004


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Lamont Hazel, Appellant Pro Se.    Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Frederick Lamont Hazel seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).*     An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner   satisfies          this   standard    by

demonstrating      that   reasonable      jurists      would       find    that    his

constitutional      claims   are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).       We have independently reviewed the record and

conclude    that     Hazel   has    not   made      the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED



      *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                     - 2 -